PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


BEFORE THE PATENT TRIAL AND APPEAL BOARD

Application Number: 15/396,173
Filing Date: December 30, 2016.
Appellant(s): Nachimuhu et al.
__________________
Caroline M. Fleming 
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed on 09/29/2021.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
VII. Argument

A. The rejection of independent Claim 1 under 35 U.S.C. §103 as being unpatentable over Reddy and Ganguli.

The Appellant argues that the cited references fail to disclose or suggest “determine a physical resource of the first or second physical memory resources to perform a task based on the one or more memory metrics for the first and second physical memory resources”

               In response to the above Appellant’s argument, the Examiner respectfully disagrees. First, the Examiner notes Appellant’s arguments are seemingly conclusive in nature.  Appellant emphasizes portions of Ganguli that were cited in the office action and then concludes that such citations do not teach the claimed limitation. Appellant does not provide and/or pointing out any specific discussion as to the importance of the emphasized portions nor specific reasoning as to why said portions fail to teach the claimed limitation at issue. Second, the cited references do not fail to disclose or suggest the above limitations in question. Ganguli expressly teaches about the performed task which is the creation of a new tenant by the network controller 112. For example, Ganguli in the [Abstract], ¶ [0002], ¶ [0015], and ¶ [0058] indicate how the network controller 112 make a determination to create a new tenant network in the cloud computing infrastructure based on a network criteria. The Examiner interprets this creation of a new tenant as being within the scope of “to perform a task” of the claims. 
         Ganguli also teaches how to determine a physical resource as disclosed in ¶ [0058], ¶ [0066], ¶ [0082], ¶ [0093] and ¶ [0098] that the creation of the new tenant network (i.e., task that can be performed) being determined based on the identified performance criteria and any resource criteria which includes a physical resource such as, compute availability, memory availability, storage availability, etc. that required to support the creation of the new tenant network. Memory availability is explicitly indicative of a memory resource being a criteria for performing the task.  Memory is considered a physical resource (e.g., usage thresholds, quality of service requirements of memory).      

        Furthermore, the particular memory selection is related to the memory metrics. For example, Ganguli further teaches at least in ¶ [0058] and ¶ [0066] how to select and determine the physical memory resources based on network criteria including performance and resource criteria.  This criteria specifically indicates at least memory metrics such as memory availability that has been monitored according to the set criteria.  The examiner interprets this to be within the scope of “based on the one or more memory metrics for the first and second physical memory resources”.  Based on the explanation given above, Ganguli teaches the claimed subject matter of “determine a physical resource of the first or second physical memory resources to perform a task based on the one or more memory metrics for the first and second physical memory resources”.  
B. The rejection of independent Claim 10 under 35 U.S.C. §103 as being unpatentable over Reddy and Ganguli.
        The Appellant also presented similar arguments for independent claim 10 similar to independent claim 1 above.
     The Examiner applies the same reasoning presented above in relation to claim 1 mutatis mutandis.

For the above reasons, it is believed that the rejections should be sustained. Respectfully submitted,

/BERHANU SHITAYEWOLDETADIK/      Examiner, Art Unit 2455                                                                                                                                                                                         

Conferees:


/EMMANUEL L MOISE/                Supervisory Patent Examiner, Art Unit 2455                                                                                                                                                                                                                                                                                                                                                                             





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.